360 F.2d 163
In the Matter of KERR'S INC., Parent, and Klaus DepartmentStores, Inc., Crosby Bros., Inc., Blum's Vogue,Inc. and Emporium Department Stores,Inc., Subsidiaries, Debtors.
No. 426, Docket 30492.
United States Court of Appeals Second Circuit.
Argued May 5, 1966.Decided May 5, 1966.

Charles Seligson, New York City (Seligson & Morris, New York City, on the brief), for J. L. Marsh Co., G. E. Mack Co., Twin City Wholesale Drug Co. and United Properties Inc., appellees.
Marcy Finke, New York City (Finke, Jacobs & Hirsch, New York City, on the brief), for Emporium Department Stores, Inc., appellant.
Before LUMBARD, Chief Judge, and MOORE and FRIENDLY, Circuit Judges.
PER CURIAM:


1
We affirm in open court, for the reasons stated in Judge Murphy's decision below, the order of the District Court for the Southern District of New York which granted a motion by four creditors of Emporium Department Stores, Inc., a Minnesota corporation, to sever and transfer a Chapter XI bankruptcy proceeding pending in the Southern District insofar as that proceeding affects Emporium, to the United States District Court for the District of Minnesota, Third Division.